Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 4755300 (hereinafter referred as “Fischel”), in view of US 3855133 (hereinafter referred as “Roehsler”), and US 6176904 (hereinafter referred as “Gupta”).
Regarding claims 1 and 10, Fischel teaches a crossflow filter (fig. 14, C13/L7-48), comprising: a rigid cylindrical inner wall (101) and a rigid cylindrical outer wall  (96), a filter membrane (100) positioned therebetween defining a retentate channel (gap 105) disposed inward of the filter membrane and a permeate channel (107) disposed outward of the filter membrane; an inlet transition channel (refer annotated fig. 14 below) to deliver a flow of fluid from an inlet port (104) to the retentate channel (105); and outlet transition channels (refer annotated fig. 14 below) connected to the rigid cylindrical inner and outer walls to deliver flows of fluid flowing longitudinally along the rigid cylindrical inner and outer walls from both the retentate and permeate channels to respective outlet ports (retentate port 106 and permeate port 108), wherein the respective outlet ports include a retentate outlet port arranged to receive a flow of fluid, among the flows of fluid, flowing longitudinally along the rigid cylindrical inner wall and the inelastic filter membrane from the retentate channel, and wherein the retentate outlet port is connected to the inlet port such that a flow of fluid exiting the retentate outlet port can flow to the inlet port (Refer fig. 14).

    PNG
    media_image1.png
    833
    606
    media_image1.png
    Greyscale

Fischel does not disclose that the membrane is inelastic.
Roehsler teaches a multi-layer filter membrane for carrying out filtration (abstract). Roehsler discloses that the membrane is used in purification blood (C1/L25-31). Roehsler also establishes that it is known in the art to coat the membrane with a selective permeable inelastic polymer (C4/L25-37).
It would have been obvious to one of ordinary skill in the art to use inelastic membrane in the device of Fischel because Roehsler establishes that it is well known in the art to use inelastic polymer membrane. It would have been an obvious matter of choice to select membrane material based on its suitability for its intended purpose.
The inlet transition channel of retentate and outlet transition channel of retentate are disclosed to have an angle but are in an overall a conical form that is close to spherical.
Gupta teaches a crossflow filter device having a cylindrical body comprising a filter membrane (36), a spherical shaped inlet transition channel (refer channel between cap 20 and dome 65).
It would have been obvious to one of ordinary skill in the art to modify shape of inlet transition channels of modified Fischel to provide spherical shaped inlet transition channel as disclosed by Gupta to facilitate spiraling movement of inlet fluid enabling removal of undissolved gases.
Regarding claim 2, Fischel further discloses that the inner wall has ribs (99) that span a depth of the retentate channel.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fischel, in view of Roehsler and Gupta as applied to claim 1 above, and further in view of US 4869812 (hereinafter referred as “Schoendorfer”).
Regarding claim 3, modified Fischel teaches limitations of claim 1 as set froth above. Fischel teaches that the outlet transition channel of retentate are disclosed to have an angle but are in an overall a conical form that is close to spherical. Modified Fischel does not teach that the outlet transition channels are spherical in shape. 
Schoendorfer teaches a filter device comprising a cylindrical body, inlet and outlet transition channels, wherein the outlet transition channel is spherical in shape (refer fig. 3, bottom end being semi-spherical shape and having an outlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a known shape to a known device. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results; Use of known technique to improve similar devices (methods, or products) in the same way; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. In this instance it would have been obvious to modify the shape of outlet transition channels of modified Fischel to have spherical shape because Schoendorfer establishes that such shape is known in the art and one of ordinary skill in the art would have had a reasonable expectation of success in using a known shape in a known device.
 Claims 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fischel, in view of Roehsler and Gupta as applied to claim 1 above, and further in view of US 2013/0330721 (hereinafter referred as “Tang”).
Regarding claims 4 and 8, modified Fischel teaches limitations of claim 1 as set forth above. Modified Fischel does not teach that the filter membrane is a polymer sheet with a regular array of pores extending through the filter membrane and the polymer sheet has an overall thickness of 1-50 microns, and that each pore has an axially-extending portion with a constant diameter, a length of the axially-extending portion being in a range of 1-10 microns.
Tang teaches a microfilter comprising a polymer layer, and a plurality of apertures each extending through the polymer layer (abstract). Tang discloses that an array of precision pores are fabricated, wherein shape and size of the pores can be selected, Tang also discloses microfilter having thickness of 8-14 microns ([0033], [0115], [0116], [0117], [0289]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use membrane having a regular array of pores extending through the filter membrane and the polymer sheet has an overall thickness of 1-50 microns to achieve desired permeation through the filter for its intended purpose because Tang establishes that providing an array of pores in a membrane having thickness of 8-14 microns is known in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selecting pore size would have been an obvious matter of choice to one of ordinary skill in the art to achieve desired selective permeation through the membarane.
Regarding claim 7, modified Fischel teaches limitations of claim 1 as set forth above. Modified Fischel does not teach that each pore has a minimum diameter in a range of 4-8 microns.
Tang teaches a microfilter comprising a polymer layer, and a plurality of apertures each extending through the polymer layer (abstract). Tang discloses that an array of precision pores are fabricated, wherein shape and size of the pores can be selected ([0033], [0115], [0116], [0117], [0289]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use membrane pores with minimum diameter in a range of 4-8 microns to achieve desired permeation through the filter for its intended purpose because Tang establishes that providing an array of pores having selective size and shape in a membrane is known in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selecting pore size would have been an obvious matter of choice to one of ordinary skill in the art to achieve desired selective permeation through the membarane.
Regarding claim 9, modified Fischel teaches limitations of claim 4 as set forth above. Filter housings and components made from plastics or polymers is well known in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fischel, in view of Roehsler, and Gupta as applied to claim 1 above, and further in view of US 2014/0008210 (hereinafter referred as “Guia”).
Regarding claim 5, modified Fischel teaches limitations of claim 1 as set forth above. Modified Fischel does not teach that the filter membrane is a polyimide sheet with a regular array of rectangular pores extending through the filter membrane, the rectangular pores each having a long dimension and a short, wherein the long dimension of each pore is aligned with an axis of the outer wall.
Guia teaches a filtration membrane made of polyimide [0209], the membrane comprising an array of rectangular pores extending through the membrane [0117], the rectangular pores having long dimension (slot length) [0117]. 
It would have been obvious to one of ordinary skill in the art to use the membrane of Guia in the device of modified Fischel because to provide selective separation of fluid based on size, shape and deformability of the components. The orientation of the pores would have been an obvious matter of design choice to one of ordinary skill in the art. Furthermore, the pores having a length that is longer than the width inherently provides pores that are aligned with an axis of the outer wall since the membrane is parallel to the wall.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fischel, in view of Roehsler and Gupta as applied to claim 1 above, and further in view of US 5254248 (hereinafter referred as “Nakamura”).
Regarding claim 11, modified Fischel teaches limitations of claim 1 as set forth above. Fischel further teaches that the respective outlet ports include a retentate outlet port (106) arranged to receive a flow of fluid, among the flows of fluid, flowing longitudinally along the rigid cylindrical inner wall and the inelastic filter membrane from the retentate channel, and a permeate outlet port (108) arranged to receive a flow of fluid, among the flows of fluid, flowing longitudinally along the rigid cylindrical outer wall and the inelastic filter membrane from the permeate channel, wherein the inlet port is disposed at a first end of the crossflow filter, and wherein the retentate outlet port is disposed at a second end of the crossflow filter (refer fig. 14).
Fischel does not teach that the permeate port is disposed at the second end of the filter.
Nakamura discloses a filter comprising a housing provided with an inlet (5), a retentate outlet (7) and permeate outlet port (6), wherein the inlet is provided at a first end of the filter and outlet ports (6 and 7) are provided at a second end of the housing.
Arrangements of inlet and outlet ports in the device of modified Fischel would have been an obvious matter of design choice to one of ordinary skill in the art because shifting of outlet ports would not have modified operation of the device, and Nakamura establishes that such arrangement is known in the art.
Regarding claim 12, modified Fischel teaches limitations of claim 1 as set forth above. Modified Fischel does not disclose that the rigid cylindrical inner wall and the rigid cylindrical outer wall have respective substantially constant internal diameters along entire lengths thereof. 
Nakamura discloses a filter comprising an inner wall (rotor surface), an outer wall (housing wall), and a membrane (8) positioned between the inner wall and the outer wall, wherein the inner wall and the outer wall have respective substantially constant internal diameters along entire lengths thereof (fig. 1).
It would have been obvious to one of ordinary skill in the art to apply a known configuration of having constant internal diameters of inner and outer walls as disclosed by Nakamura to a known device of modified Fischel to achieve a predictable result of performing crossflow separation.
Claim(s) 13, 15, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, in view of Nakamura, in view of US 4964984 (hereinafter referred as “Reeder”) and Roehsler.
Regarding claim 13, Nakamura teaches a crossflow filter (fig. 1), comprising: a rigid cylindrical inner wall (rotor wall) and a rigid cylindrical outer wall (housing wall 2a) with a filter membrane (8) positioned therebetween defining a retentate channel (18) disposed inward of the filter membrane and a permeate channel (19) disposed outward of the inelastic filter membrane; an inlet cap (2c) connected to the rigid cylindrical outer wall at a first end of the crossflow filter; an inlet port (5) arranged to introduce a flow of fluid into the crossflow filter; and transition channels connected to said rigid cylindrical inner and outer walls to deliver a flow of fluid from the inlet port to the retentate channel and to deliver flows of fluid flowing longitudinally along the rigid cylindrical inner and outer walls from both the retentate and permeate channels to respective outlet ports (refer fig. 1).
Nakamura does not disclose that the inlet port is provided on the cap; the inlet port having a central axis extending parallel to and coinciding with a central axis of the rigid cylindrical inner and outer walls.
Reeder teaches a crossflow filter (fig. 1, 2), comprising: a rigid cylindrical inner wall (44) and a rigid cylindrical outer wall (12) with a filter membrane (34) positioned therebetween defining a retentate channel and a permeate channel; an inlet cap (14) connected to the rigid cylindrical outer wall at a first end of the crossflow filter and having an inlet port (78) arranged to introduce a flow of fluid into the crossflow filter, the inlet port having a central axis extending parallel to and coinciding with a central axis of the rigid cylindrical inner and outer walls (refer fig. 1, 2); and transition channels shaped and connected to said rigid cylindrical inner and outer walls to deliver a flow of fluid from the inlet port to the retentate channel and to deliver flows of fluid flowing longitudinally along the rigid cylindrical inner and outer walls from both the retentate and permeate channels to respective outlet ports (refer fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Nakamura to provide inlet port on the cap, wherein the inlet port having a central axis extending parallel to and coinciding with a central axis of the rigid cylindrical inner and outer walls because Reeder discloses that such arrangement is known in the art.
Modified Nakamura does not disclose that the membrane is inelastic.
Roehsler teaches a multi-layer filter membrane for carrying out filtration (abstract). Roehsler discloses that the membrane is used in purification blood (C1/L25-31). Roehsler also establishes that it is known in the art to coat the membrane with a selective permeable inelastic polymer (C4/L25-37).
It would have been obvious to one of ordinary skill in the art to use inelastic membrane in the device of modified Nakamura because Roehsler establishes that it is well known in the art to use inelastic polymer membrane. It would have been an obvious matter of choice to select membrane material based on its suitability for its intended purpose.
Regarding claim 15, Nakamura further discloses (refer ports arrangements disclosed in fig. 1) that the respective outlet ports include a retentate outlet port arranged to receive a flow of fluid, among the flows of fluid, flowing longitudinally along the rigid cylindrical inner wall and the inelastic filter membrane from the retentate channel, and wherein the retentate outlet port is connected to the inlet port such that a flow of fluid exiting the retentate outlet port can flow to the inlet port (the arrangement of retentate inlet and retentate outlet enables fluid to flow in reverse direction).
Regarding claim 16, Nakamura further discloses (refer ports arrangements disclosed in fig. 1) that  the respective outlet ports (6 and 7) include a retentate outlet port (7) arranged to receive a flow of fluid, among the flows of fluid, flowing longitudinally along the rigid cylindrical inner wall and the inelastic filter membrane (8) from the retentate channel, and a permeate outlet port (6) arranged to receive a flow of fluid, among the flows of fluid, flowing longitudinally along the rigid cylindrical outer wall and the inelastic filter membrane from the permeate channel, and wherein the retentate outlet port and the permeate outlet port are disposed at a second end of the crossflow filter.
Regarding claim 17, Nakamura further discloses that the rigid cylindrical inner wall and the rigid cylindrical outer wall have respective substantially constant internal diameters along entire lengths thereof (refer fig. 1).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, in view of Reeder and Roehsler as applied to claim 13 above, and further in view of Gupta.
Regarding claim 14, modified Nakamura teaches limitations of claim 13 as set forth above. Modified Nakamura does not disclose that the transition channels are spherical in shape.
Gupta teaches a crossflow filter device having a cylindrical body comprising a filter membrane (36), a spherical shaped inlet transition channel (refer channel between cap 20 and dome 65).
It would have been obvious to one of ordinary skill in the art to modify shape of inlet transition channels of modified Fischel to provide spherical shaped inlet transition channel as disclosed by Gupta to facilitate spiraling movement of inlet fluid enabling removal of undissolved gases.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 18-21 are allowable over cited prior arts. Fischel teaches a filter module that is rotatable along its axis and therefore it would not have been obvious to one of ordinary skill in the art to attach the filter membrane to either one or both of the first cap and the second cap. Nakamura also does not teach or suggest the filter membrane to be attached to endcap(s).
Response to Arguments
Amendments to claims 1-5 and 7-9 overcomes the rejection of claims 1-9 under 35 USC 112(b).
Applicant’s arguments with respect to claim(s) 1 under 35 USC 103(a) as being obvious over Fischel, in view of Roehsler have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Arguments regarding rejection of claim 1 are regarding the feature of spherical shape of transition channel(s) which are addressed by newly cited prior art, US 6176904 (Gupta).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777